ORDER
The petitioner, Patrick Ryan Busby (Busby/attorney) was stricken from the roll of attorneys from the Oklahoma Bar Association on June 7, 2012; after he voluntarily resigned for non payment of dues. er moved to Louisiana and is now licensed to practice law in Alabama and Louisiana. On October 15, 2014, he petitioned this Court for reinstatement as a member of the Oklahoma Bar Association.
On July 23, 2014, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal and the tribunal recommended that the attorney be reinstated. Upon consideration of the matter, we find:
1) The attorney has met all the procedural requirements. necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 0.8. 2011, ch. 1, app. I-A.
2) The attorney has established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma.
3) The attorney has established by clear and convincing evidence that he possesses the competency and learning in the law required for reinstatement to the OkKkla-homa Bar Association.
4) The attorney has established by clear and convincing evidence that he possesses the good moral character which would entitle him to be reinstated to the Oklahoma Bar Association.
IT IS THEREFORE ORDERED that the petition of Patrick Ryan Busby for reinstatement be granted effective January 1, 2015. *7The costs associated with these proceedings, in the amount of $1087.14 shall be paid prior to reinstatement.
DONE BY ORDER OF THE SUPREME COURT THE 15" DAY OF DECEMBER, 2014.
ALL JUSTICES CONCUR.